Exhibit 10.1


SUBORDINATED NOTE PURCHASE AGREEMENT


This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 28, 2018, and is made by and among SmartFinancial, Inc., a Tennessee
corporation (“Company”), and the purchaser(s) of the Subordinated Notes (as
defined herein) named on Schedule I hereto (each a “Purchaser” and collectively,
the “Purchasers”).


RECITALS


WHEREAS, Company has requested that the Purchasers purchase from Company a
portion of the up to $40,000,000 in aggregate principal amount of Subordinated
Notes that Company intends to issue pursuant to this Agreement and the
Additional Note Purchase Agreements (as defined herein), which aggregate amount
is intended to be eligible to qualify as Tier 2 Capital (as defined herein) for
the Company.


WHEREAS, Company has engaged Keefe, Bruyette & Woods, Inc. as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.


WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined by Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).


WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.


WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth in Schedule I (the “Subordinated Note
Amount”), and Company is willing to sell such Subordinated Notes, in each case
in accordance with the terms, subject to the conditions and in reliance on the
recitals, representations, warranties, covenants and agreements set forth herein
and in the Subordinated Notes.


WHEREAS, concurrently with the Company’s entering into this Agreement, the
Company is entering into additional Subordinated Note Purchase Agreements, each
dated as of the date hereof (each, an “Additional Note Purchase Agreement”),
with other purchasers of Subordinated Notes, and pursuant to this Agreement and
the Additional Note Purchase Agreements, the Company will issue up to
$40,000,000 in aggregate principal amount of Subordinated Notes.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


AGREEMENT


1. DEFINITIONS AND INTERPRETATION.


1.1 Defined Terms. The following capitalized terms used in this Agreement have
the meanings defined or referenced below.


“Additional Note Purchase Agreement” has the meaning set forth in the Recitals.




--------------------------------------------------------------------------------





“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.


“Agreement” has the meaning set forth in the preamble hereto.


“Bank” means SmartBank, a Tennessee state-chartered bank and wholly owned
subsidiary of
Company.


“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New York are permitted or required by
any applicable law or executive order to close.


“Closing” has the meaning set forth in Section 2.2.


“Closing Date” means September 28, 2018.


“Company” has the meaning set forth in the preamble hereto and shall include any
successors to
Company.


“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.


“Company’s Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2017 as filed with the Securities and Exchange
Commission on March 16, 2018; (ii) Company’s Quarterly Reports on Form 10-Q for
the quarterly periods ended March 31, 2018 and June 30,
2018, as filed with the Securities and Exchange Commission on May 10, 2018 and
August 9, 2018, respectively; (iii) Company’s Definitive Proxy Statement on
Schedule 14A related to its 2018 Annual
Meeting of Shareholders, as filed with the Securities and Exchange Commission on
April 2, 2018; and
(iv) the report on Form FRY-9LP filed by Company for the six-months ended June
30, 2018.


“Disbursement” has the meaning set forth in Section 3.1.


“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Event of Default” has the meaning set forth in the Subordinated Notes. “FDIC”
means the Federal Deposit Insurance Corporation.


“FRB” means the Board of Governors of the Federal Reserve System.


“GAAP” means generally accepted accounting principles in effect from time to
time in the United
States of America.


“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company, Bank, or any of their Subsidiaries.


“Governmental Licenses” has the meaning set forth in Section 4.3.





--------------------------------------------------------------------------------





“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.


“Hazardous Materials Laws” means any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relate to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.


“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property or other assets owned by Company or any Subsidiary of Company
whether or not such obligations shall have been assumed; provided, however,
Indebtedness shall not include deposits or other indebtedness created, incurred
or maintained in the ordinary course of Company’s or Bank’s or their respective
Subsidiaries’ business (including, without limitation, federal funds purchased,
advances from any Federal Home Loan Bank, secured deposits of municipalities,
letters of credit issued by Company or Bank and repurchase arrangements) and
consistent with customary banking practices and applicable laws and regulations.


“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.


“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of such Person to perform its
respective obligations under any of the Transaction Documents, or otherwise
materially impede the consummation of the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in applicable laws, rules or regulations or
interpretations thereof by Governmental Agencies, (2) changes in GAAP or
regulatory accounting requirements applicable to financial institutions and
their holding companies generally, (3) changes after the date of this Agreement
in general economic or capital market conditions affecting financial
institutions and their holding companies or their market prices generally and
not specifically related to Company or Purchasers, (4) direct effects of
compliance with this Agreement or the Additional Note Purchase Agreements on the
operating performance of Company or Purchasers, including expenses incurred by
Company or Purchasers in consummating the transactions contemplated by this
Agreement or the Additional Note Purchase Agreements, (5) the effects of any
action or omission taken by Company with the prior written consent of
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes or the Additional Note Purchase Agreements, and (6)
changes in global or national political conditions, including the outbreak or
escalation of war or acts of terrorism.





--------------------------------------------------------------------------------





“Maturity Date” has the meaning ascribed to such term in the Subordinated Note.


“Paying Agent Agreement” means the Issuing and Paying Agent Agreement to be
dated as of
September 28, 2018 by and between Company and U.S. Bank National Association.


“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.


“Placement Agent” has the meaning set forth in the Recitals.


“Property” means any real property owned or leased by Company, Bank or any
Subsidiary of
Company or Bank.


“Purchasers” has the meaning set forth in the preamble hereto.


“Regulation D” has the meaning set forth in the Recitals.


“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.


“SEC” means the Securities and Exchange Commission.


“Secondary Market Transaction” has the meaning set forth in Section 5.5.


“Securities Act” has the meaning set forth in the Recitals.


“Subordinated Notes” means the Fixed-to-Floating Rate Subordinated Notes due
October 2,
2018, in the form attached as Exhibit A hereto (including, for the avoidance of
doubt, the Subordinated
Notes issued pursuant to the Additional Note Purchase Agreements), as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Notes.


“Subordinated Note Amount” has the meaning set forth in the Recitals.


“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.


“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217 and 12
C.F.R. Part 250, as amended, modified and supplemented and in effect from time
to time or any replacement thereof.


“Transaction Documents” has the meaning set forth in Section 3.2.1.


1.2 Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are





--------------------------------------------------------------------------------





references to Eastern Time unless otherwise specifically provided. All
references to the Agreement and Subordinated Notes shall be deemed to be to such
documents as amended, modified or restated from time to time. With respect to
any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
amendment, replacement, extension or other modification thereof.


1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this
Agreement.


2. SUBORDINATED DEBT.


2.1 General Matters.


2.1.1 Certain Terms. Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes in an aggregate principal amount equal to the aggregate of
the Subordinated Note Amounts. Purchasers, severally and not jointly, each agree
to purchase such Subordinated Notes at a purchase price equal to
100% of the principal amount of the Subordinated Notes purchased (the “Purchase
Price”) from Company on the Closing Date in accordance with the terms of, and
subject to the conditions and provisions set forth in, this Agreement and the
Subordinated Notes. The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1.


2.2 The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time(s) or on such other date(s) as
the parties hereto may agree.


2.3 No Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against Company.


3. DISBURSEMENT.


3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company, each Purchaser shall
disburse in immediately available funds the Subordinated Note Amount set forth
next to its name in Schedule I to Company in exchange for a Subordinated Note
with a principal amount equal to such Subordinated Note Amount (the
“Disbursement”). Delivery of the Subordinated Notes shall be through the
facilities of The Depository Trust Company. To the extent that any payment of
the Purchase Price to Company is initiated by any third party (including any
placement agent in respect of the Subordinated Notes) on behalf of one or more
Purchasers, each Purchaser and Company hereby acknowledge that such third party
shall not be deemed a purchaser of Subordinated Notes for purposes of this
Agreement or otherwise, and that any and all obligations of Company and each
Purchaser hereunder shall remain in full force and effect with respect to each
other, and such third party shall not be deemed to have assumed any obligation
or liability hereunder.


3.2 Conditions Precedent to Disbursement. In conjunction with and as additional
(but independent) supporting evidence for certain of the covenants,
representations and warranties made by Company herein, prior to and as a
condition of the Disbursement, Company shall deliver or cause to be delivered to
Purchasers each of the following:





--------------------------------------------------------------------------------





3.2.1 Transaction Documents. This Agreement, the Paying Agent Agreement and the
Subordinated Notes issued pursuant hereto (collectively, the “Transaction
Documents”), each duly authorized and executed by Company.


3.2.2 Authority Documents.


3.2.2.1 A copy, certified by the Secretary or Assistant Secretary of
Company, of the Charter of Company;


3.2.2.2 A certificate of good standing of Company issued by the Secretary of
State of the State of Tennessee;


3.2.2.3 A copy, certified by the Secretary or Assistant Secretary of
Company, of the Bylaws of Company;


3.2.2.4 A copy, certified by the Secretary or Assistant Secretary of Company, of
the resolutions of the board of directors of Company or a committee thereof
authorizing the execution, delivery and performance of the Transaction
Documents;


3.2.2.5 An incumbency certificate of the Secretary or Assistant Secretary of
Company certifying the names of the officer or officers of Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and


3.2.2.6 The opinion of Butler Snow LLP, counsel to Company, dated as of the
Closing Date, substantially in the form set forth as Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.


3.2.3 Officer’s Certificate. A certificate signed on behalf of Company by a
senior executive officer certifying that: (i) the representations and warranties
of Company set forth in Sections
4.2.1, 4.2.3, 4.4.3 and 4.5 are true and correct in all respects on and as of
the date of this Agreement and on and as of the Closing Date as though made on
and as of the Closing Date; (ii) the other representations and warranties of
Company set forth in Section 4 of this Agreement are true and correct in all
respects on
and as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or
Material Adverse Effect qualifications contained therein), individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect
on Company (except that representations and warranties made as of a specified
date shall only be required to be true and correct as of such date); and (iii)
Company has performed, satisfied, and complied with in all material respects all
covenants, agreements, and conditions required by this Agreement to be
performed, satisfied, or complied with by Company at or prior to the Closing.


3.2.4 Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.


3.2.5 3.2.5 Aggregate Investment. The obligation of each Purchaser to consummate
the purchase of the Subordinated Notes to be purchased by it at Closing and to
effect the Disbursement is subject to delivery by or at the direction of the
Company to such Purchaser evidence that the aggregate initial principal amount
of Subordinated Notes to be sold at Closing pursuant to this Agreement and the
Additional Note Purchase Agreements equals or exceeds $35,000,000.





--------------------------------------------------------------------------------





4. REPRESENTATIONS AND WARRANTIES OF COMPANY.


Company hereby represents and warrants, as of the date hereof, to each Purchaser
that:


4.1 Organization and Authority.


4.1.1 Organization Matters of Company and Its Subsidiaries.


4.1.1.1 Company is duly organized, validly existing and in good standing under
the laws of the State of Tennessee and has all requisite corporate power and
authority to conduct its business and activities as presently conducted, to own
its properties, and to perform its obligations under the Transaction Documents.
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect on Company. Company is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended.


4.1.1.2 Each Subsidiary of Company has been duly organized and is validly
existing as a corporation or limited liability company, in each case in good
standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or other similar power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect on Company. All of the issued and outstanding shares of capital
stock or other equity interests in each Subsidiary of Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by Company, directly or through Subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except that all of the
outstanding shares of capital stock and other equity interests of the Bank have
been pledged by Company to secure certain indebtedness of the Company to CapStar
Bank (Nashville, Tennessee); none of the outstanding shares of capital stock of,
or other equity interests in, any Subsidiary were issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary or any
other entity.


4.1.1.3 Bank is a Tennessee state-chartered bank, the deposit accounts of which
are insured by the FDIC up to applicable limits. Bank has not received any
notice or other information indicating that Bank is not an “insured depository
institution” as defined in 12 U.S.C. Section 1813, nor has any event occurred
which would reasonably be expected to materially and adversely affect the status
of Bank as an FDIC-insured institution.


4.1.2 Capital Stock and Related Matters. All of the outstanding capital stock of
Company has been duly authorized and validly issued and is fully paid and
nonassessable. None of the outstanding shares of capital stock of Company were
issued in violation of the preemptive or other similar rights of any security
holder of Company. There are, as of the date hereof, no outstanding options,
warrants, rights, or other agreements or instruments obligating Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of Company or obligating Company to grant, extend or
enter into any such option, warrant, right, or other agreement or instrument to
or with any Person other than Company, except for such as are outstanding
pursuant to equity incentive or similar plans duly adopted by Company’s board of
directors or assumed by Company.





--------------------------------------------------------------------------------





4.2 No Impediment to Transactions.


4.2.1 Transaction is Legal and Authorized. Company’s issuance of the
Subordinated Notes, the borrowing by Company of the aggregate of the
Subordinated Note Amounts, Company’s execution of the Transaction Documents and
compliance by Company with all of the provisions of the Transaction Documents
are within the corporate and other powers of Company.


4.2.2 Agreement and Paying Agent Agreement. Each of this Agreement and the
Paying Agent Agreement has been duly authorized, executed and delivered by
Company, and, assuming due authorization, execution and delivery by the other
parties hereto and thereto, constitutes the legal, valid and binding obligation
of Company, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles.


4.2.3 Subordinated Notes. The Subordinated Notes have been duly authorized by
Company and when issued and delivered to and paid for by the Purchasers in
accordance with the terms of the Agreement and the Paying Agent Agreement, will
have been duly executed, issued and delivered, and will constitute legal, valid
and binding obligations of Company and will be enforceable in accordance with
their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.


4.2.4 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (i) violate, conflict with or result in a breach of, or constitute a
default under: (1) the Charter or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any contract, indenture,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which Company or Bank, as applicable, is now a party
or by which it or any of its properties may be bound or affected; (3) any
judgment, order, writ, injunction, decree or demand of any court, arbitrator,
grand jury, or Governmental Agency; or (4) any statute, rule or regulation
applicable to Company, except, in the case of items (2), (3) and (4), for such
violations, conflicts, breaches and defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company, or (ii) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or asset of Company.
Except for covenant breaches that have been waived, neither Company nor Bank is
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which Company or Bank, as applicable, is a party or by which
Company or Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, such defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company.


4.2.5 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed, in connection with or in contemplation of the
execution and delivery of, and performance under, the Transaction Documents,
except for such as are required by applicable requirements, if any, of the
Securities Act and state securities or blue sky laws.





--------------------------------------------------------------------------------





4.3 Possession of Licenses and Permits. Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now conducted by them except where
the failure to possess such Governmental Licenses would not, singularly or in
the aggregate, have a Material Adverse Effect on Company; Company and each
Subsidiary of Company is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
singularly or in the aggregate, have a Material Adverse Effect on Company; all
of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have a Material
Adverse Effect on Company; and neither Company nor any Subsidiary of Company has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses, which proceedings if not favorably determined
would, singularly or in the aggregate, have a Material Adverse Effect on
Company.


4.4 Financial Condition.


4.4.1 Company Financial Statements. The financial statements of Company included
in the Company’s Reports (including the related notes, where applicable), which
have been made available to Purchasers (i) have been prepared from, and are in
accordance with, the books and records of Company; (ii) fairly present in all
material respects the results of operations, cash flows, changes in
shareholders’ equity and financial position of Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth (subject in the case of unaudited statements to recurring
year-end audit adjustments normal in nature and amount), as applicable; (iii)
complied as to form, as of their respective dates of filing, in all material
respects with applicable accounting and banking requirements with respect
thereto; and (iv) have been prepared in accordance with GAAP consistently
applied during the periods involved, except, in each case, (x) as indicated in
such statements or in the notes thereto; and (y) to the extent that any
unaudited interim financial statements do not contain the footnotes required by
GAAP, and were or are subject to normal and recurring year-end adjustments,
which were not or are not expected to be material in amount, either individually
or in the aggregate. The books and records of Company and its Subsidiaries have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements. Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s Reports, those liabilities associated
with Company’s pending acquisition of Foothills Bancorp, Inc., and those
liabilities incurred in the ordinary course of business consistent with past
practice or in connection with the Transaction Documents and the transactions
contemplated hereby and thereby.


4.4.2 Absence of Default. Since the date of the latest audited financial
statements included in the Company’s Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.


4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and the Additional Note Purchase Agreements,
Company has capital sufficient to carry on its business and transactions and is
solvent and able to pay its debts as they mature. No transfer of property is
being made and no indebtedness is being incurred in connection with the
transactions contemplated by this Agreement or the Additional Note Purchase
Agreements with the intent to hinder, delay or defraud either present or future
creditors of Company or any Subsidiary of Company.





--------------------------------------------------------------------------------





4.4.4 Ownership of Property. Company and each of its Subsidiaries have good and
marketable title to all real property owned by them and good title to all other
assets and properties owned by them in the conduct of their businesses, subject
to no encumbrances, liens, mortgages, security interests or pledges, except (i)
those items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (iii)
such as do not, singly or in the aggregate, materially and adversely affect the
value of such property and do not materially and adversely interfere with the
use made and proposed to be made of such property by Company or any of its
Subsidiaries. Company and each of its Subsidiaries, as lessee, have the right
under valid and existing leases of real and personal properties that are
material to Company or its Subsidiaries, as applicable, in the conduct of their
business to occupy or use all such properties as presently occupied and used by
them.


4.5 No Material Adverse Change. Since the date of the latest audited financial
statements included in Company’s Reports, and except as previously disclosed to
the Purchasers, there has been no development or event which has had or would
reasonably be expected to have a Material Adverse Effect on Company.


4.6 Legal Matters.


4.6.1 Compliance with Law. Company and each of its Subsidiaries (i) has complied
with, (ii) to Company’s knowledge, is not under investigation with respect to,
and (iii) has not been threatened to be charged with or given any notice of any
material violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except in each case as would not reasonably be
expected to have a Material Adverse Effect on Company. Company and each of its
Subsidiaries (x) is, and at all times since September 1, 2015 has been, in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any Governmental Agency,
and its own privacy policies and written commitments to its respective
customers, depositors, consumers and employees, concerning data protection and
the privacy and security of personal data and the nonpublic personal information
of its respective customers, consumers and employees, except, in each case,
where the failure to comply would not result, individually or in the aggregate,
in a Material Adverse Effect on Company, and (y) has not received at any time
since September 1, 2015 any written notice asserting any violations of any of
the foregoing.


4.6.2 Regulatory Enforcement Actions. None of Company, Company’s Subsidiaries
nor any of their officers or directors is now operating under any agreements,
memoranda, commitments, or material restrictions (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to Company’s
knowledge, (a) any such restrictions threatened; (b) any agreements, memoranda
or commitments being sought by any Governmental Agency or (c) any material legal
or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency unresolved.


4.6.3 Pending Litigation. There are no actions, suits, or proceedings pending,
or, to Company’s knowledge, threatened or proposed, against Company or any of
its Subsidiaries at law or in equity or before or by any federal, state,
municipal, or other governmental department, commission, board, or other
administrative agency, domestic or foreign, that, either separately or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on
Company; and neither Company nor any of its Subsidiaries is a party to or named
as subject to the provisions of any order, writ, injunction, or decree of, or
any written agreement with, any court, commission, board or agency, domestic or
foreign,





--------------------------------------------------------------------------------





that either separately or in the aggregate, could reasonably be expected to have
a Material Adverse Effect on Company.


4.6.4 Environmental. No Property is currently or, to Company’s knowledge, has
been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither Company nor any of its Subsidiaries has engaged
in such activities on or at the Property. There are no claims or actions pending
or, to Company’s knowledge, threatened against Company or any of its
Subsidiaries by any Governmental Agency or by any other Person relating to any
Hazardous Materials or pursuant to any Hazardous Materials Law.


4.6.5 Brokerage Commissions. Company has engaged Placement Agent as its
exclusive placement agent for the offering of the Subordinated Notes. Except for
commissions paid to the Placement Agent, neither Company nor any Affiliate of
Company is obligated to pay any brokerage or other commission or finder’s fee to
any Person in connection with the transactions contemplated by this Agreement.


4.6.6 Investment Company Act. Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


4.6.7 Offering of Securities. Neither Company nor any Person acting on its
behalf has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
any offer or sale of the Subordinated Notes pursuant to the transactions
contemplated by this Agreement. Assuming the truth and accuracy of each
Purchaser’s representations and warranties set forth in this Agreement and the
Additional Note Purchase Agreements, the Subordinated Notes will be issued in a
transaction exempt from the registration requirements of the Securities Act.


4.7 No Misstatement. No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished or made available by Company to Purchasers
in connection with the negotiation, execution or performance of the Transaction
Documents contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading, except for any
statement therein or omission therefrom which was corrected, amended or
supplemented or otherwise disclosed or updated in a subsequent exhibit, report,
schedule or document furnished or made available to Purchasers prior to the date
hereof.


4.8 Internal Accounting Controls. Company, Bank and each other material
Subsidiary of the Company has established and maintains a system of internal
control over financial reporting that pertains to the maintenance of records
that accurately and fairly reflect the transactions of and dispositions of
assets by Company (on a consolidated basis), provides reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that Company’s and Bank’s receipts and
expenditures and receipts and expenditures of each of the Company’s other
material Subsidiaries are being made only in accordance with authorizations of
management, and provides reasonable assurance regarding prevention or timely
detection of the unauthorized acquisition, use or disposition of assets of the
Company on a consolidated basis that could have a material effect on financial
statements. The Company believes such system of internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of the Company’s financial reporting and the preparation of the Company’s
financial statements for external purposes in accordance with GAAP. Since the
conclusion of the Company’s last completed fiscal year, to





--------------------------------------------------------------------------------





the Company’s knowledge there has not been and there currently is not (i) any
significant deficiencies or material weaknesses in the design or operation of
its internal control over financial reporting which are reasonably likely to
adversely affect its ability to record, process, summarize and report financial
information, or (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s or Bank’s
internal control over financial reporting and the internal control over
financial reporting of each other applicable Subsidiary of the Company. The
Company (A) has implemented and maintains disclosure controls and procedures it
believes are reasonably designed and maintained to ensure that material
information relating to the Company is made known to the Chief Executive Officer
and the Chief Financial Officer of the Company by others within the Company and
(B) has disclosed, based on its most recent evaluation prior to the date hereof,
to the Company’s outside auditors and the audit committee of the Company’s board
of directors any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting which are reasonably
likely to adversely affect the Company’s internal controls over financial
reporting and of which the Company has knowledge. Such disclosure controls and
procedures are effective for the purposes for which they were established.


4.9 Tax Matters. Company has timely filed or caused to be timely filed all
material tax returns (including, but not limited to, those filed on a
consolidated, combined or unitary basis) required to have been filed by Company
prior to the date hereof, or requests for extensions to file such returns have
been timely filed (“Tax Returns”). All such Tax Returns are true, correct, and
complete in all material respects.


4.10 Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement and in any certificate or
other document delivered to Purchasers by or on behalf of Company pursuant to or
in connection with this Agreement are true and correct as of the date hereof and
will be true and correct as of the Closing Date and as otherwise specifically
provided herein or therein (except that representations and warranties made as
of a specified date shall only be required to be true and correct as of such
date). None of the representations, warranties, covenants and agreements of
Company made in this Agreement or in any certificate or other document delivered
to Purchasers by or on behalf of Company pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made and as of the Closing Date.
Any certificate signed by a duly authorized representative of Company and
delivered to Purchaser or to counsel for Purchaser shall be deemed to be a
representation and warranty by Company to Purchaser as to the matters set forth
therein.


5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.


Company hereby further covenants and agrees with each Purchaser as follows:


5.1 Compliance with Transaction Documents. Company shall comply with, observe
and timely perform each and every one of Company’s covenants, agreements and
obligations under the Transaction Documents.


5.2 Affiliate Transactions. Company shall not itself, nor shall it cause, permit
or allow any Subsidiary of Company to, enter into any transaction, including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.





--------------------------------------------------------------------------------





5.3 Compliance with Laws.


5.3.1 Generally. Company shall comply and cause each of its Subsidiaries to
comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of its business
and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on Company.


5.3.2 Regulated Activities. Company shall not itself, nor shall it cause, permit
or allow any Subsidiary of Company to, (i) engage in any business or activity
not permitted by all applicable laws and regulations, except where such business
or activity would not reasonably be expected to have a Material Adverse Effect
on Company or Bank or (ii) make any loan or advance secured by the capital stock
of another bank or depository institution, or acquire the capital stock, assets
or obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations.


5.3.3 Taxes. Company shall and shall cause any of its Subsidiaries to promptly
pay and discharge all taxes, assessments and other governmental charges imposed
upon Company or any Subsidiary or upon the income, profits, or property of
Company or any Subsidiary and all claims for labor, material or supplies which,
if unpaid, might by law become a lien or charge upon the property of Company or
any Subsidiary. Notwithstanding the foregoing, none of Company or any Subsidiary
of Company shall be required to pay any such tax, assessment, charge or claim,
so long as the validity thereof shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of Company or such Subsidiary.


5.3.4 Corporate Existence. Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of Bank and its and Bank’s rights and franchises; provided, however, that
Company may consummate a merger in which (i) Company is the surviving entity or
(ii) if Company is not the surviving entity, Company and the surviving entity
comply in all respects with Section 4 (Merger and Sale of Assets) of the
Subordinated Notes and the surviving entity assumes, by operation of law or
otherwise, all of the obligations of Company under the Subordinated Notes, and
in connection with any such merger, Bank may be merged with and/or into another
insured depository institution.


5.3.5 Dividends, Payments, and Guarantees During Event of Default. During the
continuance of an Event of Default, except as required by any federal or state
Governmental Agency, Company agrees not to (a) declare or pay any dividends on,
or redeem, purchase, acquire or make a liquidation payment with respect to, any
of its capital stock; (b) make any payment of principal of, or interest or
premium, if any, on, or repay, repurchase or redeem any of Company’s debt that
ranks equal with or junior to the Subordinated Notes; or (c) make any payments
under any guarantee that ranks equal with or junior to the Subordinated Notes,
other than (i) any dividends or distributions in shares of, or options, warrants
or rights to subscribe for or purchase shares of, any class of Company’s capital
stock; (ii) any declaration of a dividend in connection with the implementation
of a shareholders’ rights plan, or the issuance of stock under any such plan in
the future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of Company’s capital stock; (iv) the purchase of
fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of shares of any class of Company’s
capital stock related to the issuance of common stock or rights under any
benefit plans for Company’s directors, officers or employees or any of Company’s
dividend reinvestment plans.





--------------------------------------------------------------------------------





5.3.6 Tier 2 Capital. If all or any portion of the Subordinated Notes, to the
extent that the Subordinated Notes are treated as Tier 2 Capital, ceases to be
deemed, or there is a material risk that all or any portion of the Subordinated
Notes will, within one hundred twenty (120) days, cease to be deemed to be Tier
2 Capital, other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Maturity
Date of the Subordinated Notes, Company will immediately notify the Purchasers,
and thereafter Company shall have the option to redeem the Subordinated Notes,
in whole but not in part, in accordance with the terms of the Subordinated
Notes. If Company elects to restructure the Subordinated Notes to qualify as
Tier 2 Capital (which Company shall have the right to do), Company will work
together with the Purchasers in good faith to execute and deliver all agreements
as reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital.


5.4 Absence of Control. It is the intent of the parties to this Agreement that
in no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company. If requested by the FRB,
the Purchasers shall enter into a customary passivity commitment with respect to
the Company.


5.5 Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall reasonably cooperate with the
Purchasers and otherwise reasonably assist the Purchasers in satisfying the
market standards to which Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with such Secondary Market Transactions. Each Purchaser shall be
responsible for the cost and expenses of any such Secondary Market Transaction,
except that for any Secondary Market Transaction that represents an aggregate
principal amount of Subordinated Notes of at least $5,000,000, the Company shall
bear the costs and expenses incurred by each Purchaser participating therein
that, together with its Affiliates, purchases at least $10,000,000 in aggregate
principal amount of Subordinated Notes pursuant to this Agreement (each, an
“Eligible Purchaser”); provided that Company’s obligation to bear such costs and
expenses shall be limited to, and shall not exceed, $5,000 in the aggregate for
all Eligible Purchasers. Subject to the terms of any written confidentiality
obligations, whether entered into in connection with the receipt of confidential
information at that time or otherwise, information regarding Company may be
furnished, without liability except in the case of gross negligence or willful
misconduct, to any Purchaser and to any Person reasonably deemed necessary by a
Purchaser in connection with such Secondary Market Transaction. Each Purchaser
shall cause any Person to whom such Purchaser wishes to deliver confidential
Company information related to the Secondary Market Transaction to execute and
deliver to Company a non-disclosure agreement reasonably acceptable to Company
unless such Person is a party to a commercially reasonable non-disclosure
agreement to which Company is a third party beneficiary. All documents,
financial statements, appraisals and other data relevant to Company or the
Subordinated Notes may be retained by any such Person, subject to the terms of
any applicable non-disclosure agreement.


5.6 Bloomberg. Company shall use commercially reasonable efforts to cause the
Subordinated Notes to be quoted on Bloomberg.





--------------------------------------------------------------------------------





5.7 Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended.


6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.


Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:


6.1 Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.


6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of such
Purchaser, and this Agreement is a legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.


6.3 No Conflicts. Neither the execution or delivery of or performance under the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (with the passage of time, the giving of notice, or otherwise) under (i)
its organizational documents, (ii) any agreement to which it is party, (iii) any
law applicable to it or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting it.


6.4 Purchase for Investment. It is purchasing the Subordinated Notes for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.


6.5 Institutional Accredited Investor. It is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.


6.6 Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and/or the advice of its own legal, financial
or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.


6.7 Private Placement; Registration of Securities. It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it. It further





--------------------------------------------------------------------------------





understands and acknowledges that the Company will not be obligated in the
future to register the Subordinated Notes under the Securities Act or the
Securities Exchange Act of 1934, as amended, or under any state securities laws
and that neither the Placement Agent nor Company has made or is making any
representation, warranty or covenant, express or implied, as to the availability
of any exemption from registration under the Securities Act or any applicable
state securities laws for the resale, pledge or other transfer of the
Subordinated Notes. It is not subscribing for the Subordinated Notes as a result
of or subsequent to any advertisement, article, notice or other communication
published in any website, newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note. It further acknowledges its primary responsibilities under
the Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.


6.8 Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.


6.9 Information. It acknowledges that: (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes. It has reviewed the information set forth in Company’s
Reports, the exhibits and schedules hereto and otherwise disclosed to it.


6.10 Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested by it or its advisors and have been given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.


6.11 Investment Decision. It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person, including the
Placement Agent. Neither any inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on Company’s representations and
warranties contained herein. It is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any Person by or on
behalf of Company, including, without limitation, the Placement Agent, except
for the express statements, representations and warranties of Company made or
contained in this Agreement. Furthermore, it acknowledges that (i) the Placement
Agent has not performed any due diligence review on behalf of it and (ii)
nothing in this Agreement or any other materials presented by or on behalf of
Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax, accounting or investment advice.





--------------------------------------------------------------------------------





6.12 Placement Agent. It will purchase the Subordinated Note(s) directly from
Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.


6.13 Tier 2 Capital. To the extent the Subordinated Notes were treated as Tier 2
Capital, if Company notifies the Purchasers, pursuant to Section 5.3.6, that all
or any portion of the Subordinated Notes ceases to be deemed, or there is a
material risk that all or any portion of the Subordinated Notes will, within one
hundred twenty (120) days, cease to be deemed to be Tier 2 Capital and Company
notifies Purchasers of its election to restructure the Subordinated Notes to
qualify as Tier 2 Capital the Purchasers will work together with Company in good
faith to execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital.


6.14 Accuracy of Representations. It understands that the Placement Agent and
Company will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements in connection with the transactions contemplated
by this Agreement, and agrees that if any of the representations or
acknowledgements made by it are no longer accurate as of the Closing Date, or if
any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify the Placement Agent and Company.


6.15 Representations and Warranties Generally. The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. None of the representations, warranties,
covenants and agreements made in this Agreement by Purchaser contains any untrue
statement of a material fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading in light of
the circumstances when made and as of the Closing Date. Any certificate signed
by a duly authorized representative of Purchaser and delivered to the Company or
to counsel for Company shall be deemed to be a representation and warranty by
Purchaser to Company as to the matters set forth therein.


7. TERMINATION. Each Purchaser may terminate this Agreement, with respect to
such Purchaser only, (i) at any time prior to the Closing Date by written notice
given by such Purchaser to Company if such Purchaser shall decline to purchase
the Subordinated Notes for any reason permitted by this Agreement or (ii) on the
Closing Date if any condition described in Section 3.2 is not fulfilled by the
Company or waived in writing by such Purchaser on or prior to the Closing Date.
Any termination pursuant to this Section shall be without liability on the part
of (i) Company to Purchasers or (ii) Purchasers to Company.


8. MISCELLANEOUS.


8.1 Prohibition on Assignment. Except as described in Section 4 (Merger and Sale
of Assets) of the Subordinated Notes, Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of Purchasers. In addition,
in accordance with the terms of the Subordinated Notes, any transfer of such
Subordinated Notes must be made in accordance with the Assignment Form attached
thereto and the requirements and restrictions thereof.


8.2 Time of the Essence. Time is of the essence of this Agreement.


8.3 Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the prior written





--------------------------------------------------------------------------------





consent of the holders of more than fifty percent (50%) in aggregate principal
amount (excluding any Subordinated Notes held by Company or any of its
Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each holder of an affected Subordinated
Note, no such amendment or waiver may: (i) reduce the principal amount of the
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payments of the obligations of Company
under this Agreement and the Subordinated Notes are to be made; (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of this Agreement or the Subordinated Notes;
(vi) make any changes to Section 6 (Failure to Make Payment) of the Subordinated
Notes that adversely affects the rights of any holder of a Subordinated Note;
(vii) disproportionately and adversely affect any of the holders of the then
outstanding Subordinated Notes; or (viii) amend or modify the immediately
preceding subsections (i)-(vii). Notwithstanding the foregoing, Company may
amend or supplement the Subordinated Notes without the consent of the holders of
the Subordinated Notes to cure any ambiguity, defect or inconsistency or to
provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of any holder of any of the Subordinated Notes. No failure to
exercise or delay in exercising, by any party hereto or any holder of the
Subordinated Notes, any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided by
law or equity. No notice to or demand on Company in any case shall, in itself,
entitle Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Purchasers to any other or
further action in any circumstances without notice or demand. No consent or
waiver, expressed or implied, by Purchasers to or of any breach or default by
Company in the performance of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations of Company hereunder. Failure
on the part of Purchasers to complain of any acts or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver by Purchasers of their rights hereunder or impair
any rights, powers or remedies on account of any breach or default by Company.


8.4 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such provision had never been included herein. Notwithstanding any
of the foregoing to the contrary, if any provisions of this Agreement or the
application thereof are held invalid or unenforceable only as to particular
Persons or situations, the remainder of this Agreement, and the application of
such provision to Persons or situations other than those to which it shall have
been held invalid or unenforceable, shall not be affected thereby, but shall
continue valid and enforceable to the fullest extent permitted by law.


8.5 Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, mailed, postage prepaid, by United States registered or certified
mail, return receipt requested, or delivered by a responsible overnight
commercial courier promising next business day delivery, addressed:


if to Company: SmartFinancial, Inc.
5401 Kingston Pike, Suite 600
Knoxville, TN 37919
Attention: President/CEO





--------------------------------------------------------------------------------







with a copy to: Butler Snow LLP
150 3rd Avenue South, Suite 1600
Nashville, TN 37201
Attention: Adam Smith


if to Purchasers: To the addresses indicated on Schedule I.


or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).


8.6 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.


8.7 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser
shall be deemed to make a Purchaser a partner or joint venturer with Company.


8.8 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance reasonably satisfactory to such Purchaser.


8.9 Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. No party, in entering into this Agreement,
has relied upon any representation, warranty, covenant, condition or other term
that is not set forth in this Agreement or in the Subordinated Notes.


8.10 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.


8.11 No Third Party Beneficiary. This Agreement is made for the sole benefit of
Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.





--------------------------------------------------------------------------------





8.12 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.


8.13 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.


8.14 Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.


8.15 Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY
WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS
OR ACTIONS OF COMPANY OR PURCHASERS. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL. EACH PARTY
HERETO FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY EACH PARTY’S
COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE OTHER PARTIES TO ENTER INTO THIS
AGREEMENT, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.


8.16 Expenses. Except as otherwise provided in this Agreement, including Section
5.5 and this Section 8.16, each of the parties will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement. The Eligible Purchasers shall be
entitled to reimbursement from the Company at Closing for the reasonable out-of-
pocket fees and expenses (including attorneys’ fees) incurred by the Eligible
Purchasers in connection with the negotiation and preparation of this Agreement
and the consummation of the transactions contemplated hereby; provided, however,
that the Company’s reimbursement obligation shall not exceed
$5,000, in the aggregate, for all Eligible Purchasers.





--------------------------------------------------------------------------------





8.17 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement for a period of one
year. Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.


[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.
COMPANY: SMARTFINANCIAL, INC.




By:
William Y. Carroll, Jr.

President and Chief Executive Officer





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Purchaser has caused this Subordinated Note
Purchase Agreement to be executed by its duly authorized representative as of
the date first above written.
PURCHASER: [Name]






By:     


Name:     


Title:     





--------------------------------------------------------------------------------





SCHEDULE I






Purchaser Subordinated Note Amount ($)


 
 
 
 
 
 
Aggregate Amount of Subordinated Notes:




$40,000,000








--------------------------------------------------------------------------------





EXHIBIT A
FORM OF SUBORDINATED NOTE





--------------------------------------------------------------------------------





EXHIBIT B
FORM OF OPINION OF COUNSEL





--------------------------------------------------------------------------------





EXHIBIT C
CERTAIN DISCLOSURES CONCERNING



